 



Exhibit 10.14

 

Zero Gravity Solutions, Inc.

 

Assignment

 

As a below named inventor or joint inventor of an invention or improvement
entitled:

 

COPPER/ZINC SUPEROXIDE DISMUTASE (SOD) FORMULATION FOR THE TREATMENT OF TRAUMAS
INCLUDING AMYOTROPIC LATERAL SCLEROSIS

 

assigned U.S. patent application serial number 14/244,084 filed April 3, 2014
and International Patent serial number PCT/US15/24045 filed April 2, 2015.

 

WHEREAS, Zero Gravity Solutions, Inc., a Corporation, having its principal
office and place of business at 190 N.W. Spanish River Blvd., Suite 101, Boca
Raton, Florida, 33431, has obtained the entire right, title and interest in, to
and under the said invention and the said application in the United States of
America and in any and all countries foreign thereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, I have sold, assigned, transferred, and set
over, said Zero Gravity Solutions, Inc., its successors, legal representatives,
and assigns, my entire right, title and interest in, to, and under the said
invention, and the said applications, and all divisional, renewal,
substitutional, and continuation applications thereof, and all Letters Patent of
the United States of America which may be granted thereof and all reissues and
extensions hereof, and all applications for Letters Patent which may be filed
for said invention in any country or countries foreign to the United States of
America, including all rights of priority, all rights to publish cautionary
notices reserving ownership of said invention, all rights to register said
invention in appropriate registries, and all Letters Patent which may be granted
for said invention in any country or countries foreign to the Unites States of
America, and all extensions, renewals, and reissues thereof, and I hereby
authorize and request the Commissioner of Patents and Trademarks of the United
States of America, whose duty it is to issue patents on applications as
aforesaid, to issue all Letters Patent for said invention to said Zero Gravity
Solutions, Inc., its successors, legal representatives, and assigns, in
accordance with the terms of this instrument.

 

And I hereby covenant that I had full right to convey the entire interest herein
assigned, and that I have not executed, and will not execute, any agreement in
conflict herewith.

 

And I hereby further covenant and agree that I will communicate to said Zero
Gravity Solutions, Inc., its successors, legal representatives, and assigns, any
fact known to me respecting said invention, and testify in any legal proceeding,
sign all lawful papers, execute all divisions, renewal, substitutional,
continuing, and reissue applications, make all rightful declarations and/or
oaths and generally do everything possible to aid said Zero Gravity Solutions,
Inc., its successors, legal representatives, and assigns, to obtain and enforce
proper patent protection for said invention in all countries.

 

 

 

 

In the event Zero Gravity Solutions, Inc., any successor, division or
sub-division thereof, become legally insolvent, enters into bankruptcy to
re-organize or is prosecuted and found guilty of any criminal activity this
assignment will be deemed null, void and terminated immediately. All rights
transferred under this Assignment will revert to John Wayne Kennedy. No trustee,
receiver or Court of competent jurisdiction or other outside entity has or will
have or hold any right or rights to transfer or convey. Should Zero Gravity
Solutions, Inc., any successor, division or sub-division thereof be included or
implicated in any legal action of any kind, John Wayne Kennedy, shall have first
priority interest in any intellectuality property transferred by this
assignment, including future improvements thereof, over all class of
stockholders in Zero Gravity Solutions, Inc., any successor, division or
sub-division thereof.

 

IN TESTIMONY WHEREOF, I authorize and affirm said assignments with the
signature(s) set forth below on the indicated date(s).

 

Inventor:           /s/ John Wayne Kennedy   12/9/15 John Wayne Kennedy   Date  
    On behalf of Zero Gravity Solutions, Inc.:           /s/ Glenn A. Stinebaugh
  November 11, 2015 (signature)   Date       Glenn A. Stinebaugh     (printed
name)           CEO     (Title at Zero Gravity Solutions, Inc.)    

 



 

 

